Improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding - Precarious women workers (debate)
The next item is the joint debate on the following reports:
by Mrs Estrela, on behalf of the Committee on Women's Rights and Gender Equality, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 92/85/EEC on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding - C6-0340/2008 -, and by Mrs Thomsen, on behalf of the Committee on Women's Rights and Gender Equality, on precarious women workers.
I would firstly like to thank the shadow rapporteur and the rapporteur for the opinion of the Committee on Employment and Social Affairs for the collaboration and the work which we have accomplished together. A word of thanks is also due to many non-governmental organisations and unions, to the experts who participated in the presentation workshop for the financial impact study, to the secretariats of the Committee on Women's Rights and Gender Equality and of my political group, to the Policy Department of the European Parliament, and to my assistants. All of them were tireless, and showed great professionalism and ability.
This directive is already eighteen years old, and it is outdated. The process of revising it has been long and problematic. It is now time for Parliament to decide, without further delay, to meet the expectations and needs of European families.
The proposals adopted by the Committee on Women's Rights and Gender Equality ensure the twin objectives arising from extending the legal basis: defending health and safety in the workplace for workers who are pregnant, who have recently given birth, or who are breastfeeding, and promoting gender equality and the reconciliation of professional and family life. At the same time, this will help to stem the demographic decline of recent decades.
One hundred years ago, the European population made up 15% of the world population. In 2050 it is not expected to make up more than 5%. Ageing and the consequent reduction of the active population undermine the sustainability of social security systems and economic growth itself. For this reason, motherhood cannot be viewed as an illness or a burden on the economy, but rather as a service to society.
The duration of maternity leave in the 27 Member States varies between 14 and 52 weeks, and payment for leave is also very varied, with 100% of earnings being paid in 13 countries. I realise that the current economic climate is not favourable to increasing social spending, but this is a good investment in our collective future, and it does not have the high costs that many are claiming it does. The financial impact study concludes that the costs of the Committee on Women's Rights and Gender Equality's proposal will be completely covered if it contributes to an increase of only 1% in the participation of women in the labour market. These are balanced and workable proposals, in line with the recommendations of the International Labour Organisation and the World Health Organisation.
Twenty weeks is a sufficient amount of time to help women to recover from childbirth, encourage breastfeeding and enable firm bonds to be formed between mother and child. A longer period of time could affect the reintegration of women into the labour market. A payment of 100% of earnings is fair because families should not be financially penalised for having the children that they want and, moreover, the children that Europe needs to tackle the demographic challenge.
The right to paternity leave is already recognised in 19 Member States, with payment of 80% or 100% of average earnings. The involvement of fathers in their children's lives contributes to their healthy physical and psychological development. It is a right for fathers and children.
Throughout the whole process, I have expressed my complete openness to a broader consensus, and I hope that those who care about the well-being of women, families and children will support this report. In view of the Europe 2020 strategy objectives, there will be no justification for maternity leave not being a period of 20 weeks, paid in full, from 2020. I therefore urge you to support Amendments 126, 127 and 128. For the same reason, I cannot support amendments which scandalously aim to reduce the rights of families.
Mr President, we are having this debate today on women's working conditions because women and men experience different conditions on the labour market. Women are trailing a long way behind men when it comes to wages, pensions, top jobs and executive positions. More than ever, therefore, we need the EU to take initiatives that improve the position of women on the labour market so that we can bring Europe into line with the treaty. We must ensure that women - whether they are from Portugal or Poland, Belgium or Bulgaria - are guaranteed equality on the labour market.
A major and important step towards complete equality is a new and modern piece of EU legislation on maternity leave. There are many good reasons for us to have new legislation on maternity leave in Europe. First and foremost, there is a risk that, before long, the EU will face a demographic crisis - a crisis that could be at least as serious as the economic crisis in which we still find ourselves. Women in the EU are quite simply not having enough children. If we are to retain our competitiveness in the future and create growth, which is necessary in order to maintain our level of prosperity, more children need to be born in the EU. We therefore need a maternity leave law that motivates families to have children.
A common high standard for maternity leave is essential in order to create an effective internal market. An internal market should not only be about cheap goods - it is just as important to ensure high social standards for workers. We must not have disparate competitive conditions, where it could be advantageous to lower the conditions for women, who will then become victims of social dumping.
Fathers must also have the right to two weeks' paternity leave on full pay. If we are to create equality between men and women, we need to understand that men also play an important role in connection with paternity leave. This will have a beneficial effect on equality, the children and, not least, the fathers themselves.
We hear from the lobbyists for professional associations that this is a crazy thing to do and that we cannot afford better maternity leave legislation. I would venture to claim that quite the opposite is true. We cannot afford not to ensure that we have new, modern maternity leave legislation. It is a question of the health and safety of the EU's women and children. Thus, this is not something that we should gamble with.
We must increase the participation of women on the labour market throughout the EU. The objective of the EU 2020 strategy is to get 75% of all women on to the labour market. As we know that currently, only 60% of women work, this will be a major challenge. We must succeed, however, and there is no doubt that good facilities for childcare are the way forward. A second and equally important initiative, however, is full pay during maternity leave. Only by preventing discrimination against women can we get more women on to the labour market.
Another important step towards more equality on the labour market is the report on precarious women workers, for which I was rapporteur. Unfortunately, the situation is such that women are significantly over-represented when it comes to these jobs. Women employed in private homes, in particular, have very precarious working conditions, characterised, among other things, by little or no job security, no social security, a high risk of discrimination and a poor working environment. We must not allow women to work under such poor conditions. The EU should therefore support the Member States to enable the precarious jobs to be replaced by proper jobs with decent working conditions. For a long time, we have neglected to focus on these vulnerable women, and it is my hope that the Commission will take this report seriously and help to take care of some of the EU's most vulnerable citizens.
Vice-President of the Commission. - Mr President, I am very glad that I can replace Vice-President Reding tonight in this very important debate because we are going to discuss two very topical reports which are at the heart of fundamental rights and gender equality. On behalf of the Commission, I would like to warmly thank the two rapporteurs, Ms Thomsen and Ms Estrela, who both have done tremendous work.
These two reports concern the often challenging situation of women in the EU labour market. The contribution of women is crucial to meeting our ambitious targets of an overall employment rate of 75% by 2020, but this cannot be done without ensuring the fundamental rights of women workers. This is what we are going to discuss tonight.
Let me start with precarious women workers. We have made a lot of progress in integrating women into the labour market during the last few years. As we know, women are more likely to be in precarious jobs than men. Certain forms of precarious work performed by women, such as paid domestic work and care, are simply not visible on the labour market. If women do not have decent jobs, they cannot enjoy economic independence - which is a prerequisite for having control over their lives.
We need to tackle the reasons why women are more likely to have precarious jobs: the stereotypes, the unequal sharing of family and household tasks, and the undervaluation of female-dominated jobs. We also need to ensure that the growing female migrant workforce, which is often exploited in the grey economy, is integrated into the labour market. Our new equality strategy covers all these issues and we need to mobilise all the instruments available to make progress in implementing it.
If you allow me, I shall add some remarks on the pregnant workers directive.
It is quite clear that stronger maternity leave standards at EU level are crucial to ensuring the health and safety of the mother and child, as are increasing participation of women in the labour market, changing family models and dealing with demographic pressure.
The main points of the Commission proposals include extension of maternity leave by four weeks to reach the International Labour Organisation recommendations; encouragement to grant a higher allowance; more flexibility for women to work until shortly before giving birth; and the right to ask for flexible working hours.
With this, the Commission aims to protect women's employment rights, give women sufficient time to recover from birth and bond with her child, and allow women to be financially secure during the maternity leave.
I would therefore like to compliment Ms Estrela on her work on this comprehensive report which, in many ways, improves the Commission's original proposal.
Firstly, the Commission fully agrees with the emphasis on the role of fathers. The reinforcement of parental leave through the new directive adopted earlier this year is an important step forward. However, introducing paternity leave under the maternity directive is neither in line with the overall objective we are pursuing, nor with the legal basis on which the proposal is made. The proposal is based on Article 153 on health and safety at work for pregnant women, and on Article 157 which allows the EU to intervene in the field of equal pay for men and women.
Having said that, I would like to underline that the Commission will consider this issue further. It is currently undertaking an in-depth cost/benefit study on the subject in view of a possible separate initiative in this area. Similarly, the Commission cannot accept weakening a woman's right to refuse night work.
As regards the lengths of the leave and the payment to be received by women during this period, I would like to say the following. Vice-President Reding has met many Ministers over the last few months and they have explained that the national leave systems work well and that it is not possible, given the current financial constraints, to increase the length or payment, but the Commission made it very clear that it is not prepared to reduce the level of ambition of this proposal.
This being so, I would like to stress that the Commission aims to set the minimum level of protection which takes into account the different models of reconciliation and family-related leave in the Member States. The Commission believes that its proposal would constitute a good basis for an agreement between Parliament and the Council. The Commission would also like to thank Parliament for introducing a number of amendments which either strengthen or clarify the proposals.
To sum up, the proposal should aim to strengthen the protection of the health and safety of women, increase their employment prospects and help tackle demographic ageing. I very much look forward to your contributions and suggestions for both these very important items.
Commissioner, ladies and gentlemen, as rapporteur for the opinion of the Committee on Employment and Social Affairs, I wish to tell you that our intention has been to contribute, through the improvements set out in this report, to those policies which will help achieve the objective of increasing the employment rate and improving health and safety conditions at work.
However, when we talk about the EU 2020 strategy objectives, we must think about people and put people first, which means women in this context. The new approach which we are adopting is that motherhood must stop being penalised, especially with the birth rate falling, not to mention the population getting older and poorer, thereby creating an urgent problem in terms of the sustainability of social security schemes.
All the measures we are proposing will protect women at work, both when pregnant and after giving birth. The measures proposed by the report are also an investment in Europe's future. We want guaranteed, fully paid maternity leave. Let us think about the need to stop penalising motherhood in the European Union in the 21st century and to ensure that women enjoy all the conditions worthy of a decent job.
Madam President, ladies and gentlemen, we have undoubtedly made progress in recent years on the issue of equality between men and women, yet there are still many women who are forced into low-skilled jobs. That applies not just to activities that are traditionally carried out within the family. The deregulation that has taken place in recent years has frequently resulted in employment that provides mandatory social insurance being replaced by employment conditions that are atypical, precarious and uncertain. Women, in particular, have been affected by this. The trend in employment in Europe between 2000 and 2010 is for 60% to be made up of new, precarious and atypical types of employment, primarily - two thirds - taken up by women. Women are frequently debarred from democratic participation in organisations by virtue of being employed on a part-time basis and on precarious conditions. Yet women are now much more committed and better trained than in any previous generation. Nonetheless, on average, they earn 25% less than men.
The Committee on Employment and Social Affairs has looked into this matter intensively and has developed good proposals on the issue of female employment: inclusion in social security systems regardless of job status; the establishment of childcare facilities; aligning retirement pensions and social systems with independent living; and organising work according to 'good work' principles. All this is essentially contained in the report on precarious women workers. The Employment Committee is satisfied with the results of this work and urges the House to vote in favour of the report presented.
This report is already the second attempt to formulate the position of the Parliament regarding minimum standards of protection for mothers in the European Union.
The opinions of nearly all of the 27 delegations in the seven groups differ. This equally applies to my own Christian Democrat group. Until today, many MEPs have recognised the consequences of our voting for their national economies since the aforementioned study took into consideration only 10 of the Member States. I have been in politics for 20 years and only rarely have I experienced a situation this complex. Human life begins in the body of the mother and that is why we must protect her health before as well as after the birth. Protection of the mother as a social expense factor must not become an obstacle for her employment. The mother must not be in conflict with the woman worker. If we suggest to young, educated women that they ought to have children, and simultaneously refuse to recognise their motherhood and fail to give them the opportunity to care for their children, we shall never succeed in reversing demographic development.
Protection of the mother should be considered in relation to care for the father, the natural framework of the family, and the necessity of motherly love for the newborn. Babies are more than future tax payers. I personally agree with the maximum requirements proposed by the report. At the same time, I advocate provisions supporting the reintegration of mothers should they decide to return to the labour market. However, it is unfortunate to speak of protection of mothers in conjunction with equal opportunities. I would personally prefer that the Commission put forward a proposal that would take into consideration a comprehensive view of pregnancy, birth and the subsequent healthcare. This directive may be in force for two decades; today, we are merely at the beginnings of a long and difficult decision-making process. I am asking whether we intend to assess future social and economic development solely according to our current financial situation. All of this is at stake today.
Madam President, Commissioner, ladies and gentlemen, although the Commissioner has spoken on behalf of Mrs Reding and the Commission to express the Commission's reservations about integrating paternity leave into the text, I should like to take the floor today, above all, on behalf of all the fathers in Europe who do not yet have the right to paternity leave.
Nature did not grant us the right to give birth, but can society deprive us of the right to share the first moments of our children's lives? Let us not forget that fathers are parents too. Society must allow us to make the most of our sons and daughters so that we can forge a special bond with them from birth.
That is why I call on all my fellow Members to vote overwhelmingly in favour of the introduction of two weeks' fully paid paternity leave throughout the European Union. While I am on this subject, I also call on the European Commission and the Council to support us, and I repeat: how can you go against our request for the establishment of a new right for fathers at European level?
I also call on all my fellow Members to support the Estrela report in its entirety. As for those who cite the economic crisis as an argument for denying women a more acceptable length of maternity leave and, even more so, adequate pay, and men paternity leave, I ask them straight: why do you always go back on the social acquis when there is an economic crisis?
Do you not realise that all the economic costs will be offset by greater female participation in the labour market, less discrimination, gender equality, a better work-life balance and, therefore, in the long term, real economic benefits?
Lastly, to those who wish to sacrifice fathers and mothers on the altar of the economic crisis, I repeat: we cannot cut corners where fundamental rights are concerned. This fight is also for a more humane society, and in these times of crisis, the family is increasingly our last bastion against the upheavals of life.
Commissioner, ladies and gentlemen, for years, the European Parliament has consistently called for the protection of pregnant employees and the updating of existing legislation relating to maternity leave. The directive dealing with this issue has been in existence for 18 years. Europe's demographic future is not encouraging, and, having discussed this situation, we adopted a resolution in this Chamber in 2008 which called for the adoption of measures relating to the length and protection of maternity leave, having ensured that, with an appropriate policy, it is possible to influence the fertility curve, creating a financially and psychologically beneficial environment for the family.
The European Union treaty currently in effect gives us in this Parliament a legal basis to adopt the directive under discussion. We have talked a lot about equal opportunities for men and women, equal rights in the labour market, and it is clear that longer maternity leave, and paternity leave too, will create a better basis for that. It is a fact that pregnancy and childbirth are a burden for a woman's body. The directive aims to protect women's health. It is therefore important to have a period of leave which would allow for the restoration of health, but which would also allow the mother to breastfeed her children for their health and development.
I would like to say a few words about paternity leave. Who else but the child's father should be supporting the child at this time? I support the introduction of paternity leave, compensating such leave by analogy with maternity leave. Our citizens often complain to us that European Union legislation is complicated - do you not understand this? Let us not make the situation more complicated, but let us add leave covering the same period of time as maternity leave to the directive regulating it. As for the cost: we are in an economic crisis, or rather, we are exiting it, but this is not a justification for fervently not wanting to pay for maternity leave the amount that would be appropriate in the 21st century. The analysis has shown that we only need to raise women's employment by 1% and the costs would be balanced.
Madam President, this is not a good time for motherhood, but even less so for fatherhood.
This is because some political forces and some business groups are still stuck in an old-fashioned perception that having children is exclusively women's work.
Well, ladies and gentlemen, that is not the case. Not in any way. It is a social responsibility that should be borne collectively by the whole of society. That is what we are talking about today. That is what we are discussing: who has to bear the responsibility and the cost of having children, who must also be our future?
Obviously, only women can get pregnant and give birth. No one is disputing that. What we are discussing here is women being the only ones who have to bear that cost in their professional lives and shoulder that responsibility in their personal lives.
At the end of the last parliamentary term, we had the opportunity to make a giant leap forward on this issue at European level, and we were unable to do so because a large proportion of this House - the most conservative section of this House: groups from the Group of the European Peoples Party (Christian Democrats) and the Group of the Alliance of Liberals and Democrats for Europe, some delegations, not all, but some delegations - prevented it. This prevented mothers today from having more rights. We should not forget that.
What we have on the table today is a fresh opportunity to correct part of that problem. The Estrela report, which has already been adopted by the Committee on Women's Rights and Gender Equality, is a good point for compromise and consensus, which I believe we should support on Wednesday when we vote.
It gives more rights to working pregnant women in Europe, it ensures that their salaries are maintained, and it also obliges fathers to take their share of the responsibility, as well as ensuring that pregnant women will not lose rights if they move between European Union countries. All of this is important, and we should not, under any circumstances, lose sight of it.
If, during the votes on Wednesday, we lose some of these fundamental points, I think it is important that we are clear and that European parents are clear that it has not happened by chance, and that the argument of the economic crisis cannot be used in such an important context.
There is obviously a crisis, and we need to take responsibility for it. Mothers, however, do not have to take any responsibility for it. This is understandable if we realise that we are not talking about a cost, but an investment. It is an investment in the future and in much healthier societies.
This is the debate that we will have during the vote on Wednesday. I am in favour of supporting the report by Mrs Estrela, and I am in favour of the majority of this House doing exactly the same, because if not, we will be risking not only the health of working mothers, but also the welfare state that we have worked for so long to achieve in Europe.
on behalf of the ECR Group. - Madam President, a well-known businessman once said equality legislation, taken too far, actually reduces the chances of women gaining employment.
Businesses are not allowed to ask a woman if she is going to have a baby, so it is easy - they just do not employ her. And that, unfortunately, is the grim reality of compulsory full pay maternity leave in this report.
Couple this with the economic effect on SMEs - in the UK, £2.6 billion; Germany, EUR 1.7 billion - and this report is positively dangerous in today's economic climate.
However, if the maternity clause were removed, what a difference that would make. The report would focus on its original mandate, that of the health and safety of pregnant workers and those who have recently given birth.
I ask my colleagues in the Committee on Women's Rights and Gender Equality to get back to basics and do what is right for women. Women need to have choices. They need to have the tools to make these choices. Employers need to be able to support women without it meaning they are no longer economically viable. Member States need to strengthen their economies too, thereby creating opportunities.
The ECR has put forward an amendment which deals with many of the issues created by the full pay compulsory leave clause and I would ask my colleagues to support this amendment and make this report workable.
The EU is not here to create social engineering with its policies. The idea that paid maternity leave will encourage women to have children is naive. Children are for life. The cost is for life. So please do not tell me that we will increase the population by giving 20 weeks fully paid maternity leave.
There are a lot of weaknesses in this report. The impact assessment the ECR requested has proved this. The question now is whether we strengthen it at this stage or send it back to the drawing board.
The debate on the Maternity Leave Directive and the own-initiative report on precarious women workers touches on the most important reason for all work to promote equality. The opportunity and prerequisites for women to be able to support themselves form the platform for equality in all political areas. This coming Wednesday, we will have the opportunity to open the way for women to participate fully on the labour market.
I regret the fact that, in 2010, we are still talking about maternity leave rather than parental leave. For me, it is self-evident that children have the right to both of their parents and I believe that we should also take a look at the Convention on the Rights of the Child in this case. We are discussing the rights of mothers and of fathers, but we also need to discuss the right - the unconditional right - of a child to build a close relationship with both parents.
We have talked very loudly about the costs of this leave and in quite a different tone to the one we used to discuss millions of euro in support for banks and the motor industry, among other things. Sometimes I ask myself whether it is easier to accept costs in traditional masculine areas than it is in connection with equality issues and the right of a child to have both parents.
I also think that the costs have been discussed without taking account of the benefits both to the individual and in socio-economic terms that this proposal entails. Many have talked about the demographic future, that too few children are being born. However, we now have the opportunity to try to ensure that it is possible to have more children.
The Confederal Group of the European United Left - Nordic Green Left and I support Mrs Estrela's and Mrs Thomsen's proposals, which we voted on in the Committee on Women's Rights and Gender Equality, where we improved the possibilities.
However, I see a number of problems for certain Member States that currently have considerably better parental leave. I would like this to be legislation that confers rights, rather than imposing an obligation on one parent. I would also like the Convention on the Rights of the Child and a child's right to both parents to be much more evident.
There are also problems with the levels of remuneration in certain Member States. Someone mentioned here in this debate that today employers ask women of child-bearing age whether they intend to have children. I therefore hope that in the future, in the very near future, we will ask the same question of fathers, as children - one again - are the concern of both parents. That is something that we need to take seriously.
Madam President, ladies and gentlemen, the road towards a female-friendly Europe is still long and arduous. The statistics are quite clear: the global crisis has struck the labour market, putting female employment, which shrunk by a further 0.7 percentage points in 2008, to a difficult test. Notwithstanding the provocations which, with regard to equal opportunities and employment, periodically fuel euro-propaganda, for which support is waning, to date, concrete measures have still not been adopted to guarantee women real fulfilment as both workers and mothers.
The Europe of the future needs to radically rethink its own welfare model and not simply change its label from time to time. The directive which aligns the institution of maternity leave in Europe is therefore positive, but the decision to address on the sidelines, in the same report, the complementary and equally important issue of paternity leave, is unproductive.
The greater integration of women is not only a moral value, but also a strategic objective for the sustainability of the much publicised European social model, which continues to leave me unconvinced, given the lack of results.
(HU) The proposal on maternity leave is inherently a health and safety provision, and the primary reason why the 1992 directive needs to be amended in terms of improving mothers' living conditions is that the International Labour Organisation adopted an international convention in 2000, setting the minimum length of maternity leave at 18 weeks. In the meantime, however, we can witness such a diversified development - in terms of the length of maternity leave, financing and the level of allowances - of various healthcare systems due to the combination of maternal and parental leave that it is now practically impossible to find a common denominator. Despite the good intentions we all have, whether we sit on the right or left side in this House, we are unable to make a decision which is received positively and welcomed by each Member State.
The good solution would have been to stay on the grounds of health and safety in this proposal, and strengthen equal opportunities in a different provision. When I tabled the report on gender pay gap in this House, I pointed out the disadvantageous situation of mothers returning to the labour market after the birth of their first child. Therefore, equal opportunities are also problematic, and we must resolve this issue. However, as long as fathers and mothers are unable to perform the same task in terms of giving birth, that is, fathers cannot give birth to a child, we probably have to resolve equal opportunities in other areas. The issue of equal opportunities must be resolved, and we have to make progress in this respect, as well, but not in this directive. We have missed the opportunity to modernise the combination of parental and maternity leave.
(IT) Madam President, Commissioner, I believe that Parliament has a great opportunity today to reiterate that motherhood is a social value, that the protection of a mother's health and that of her child must be strengthened, that a female worker must not be discriminated against for being a mother in finding and keeping a job, and that childcare should be better shared with fathers.
Notwithstanding the current crisis - as has already been highlighted - we must make the same observation which has already been made by the most advanced economists: the impact assessment which has been carried out shows the need for a more far-sighted and holistic approach. Today's costs, which can potentially be staggered, are a social and economic investment in the greater well-being of children, fewer diseases and the greater participation of women in the labour market.
Many claim that there will not be an increased and appropriately trained and qualified female workforce without a new welfare system and new opportunities to achieve a work-life balance: I fully agree with and thank the rapporteurs, Mrs Estrela and Mrs Plumb, for the complex work they have carried out, as I do all Members who have strived to find common ground.
I also agree with the facility which, I believe, many of us wanted, and which will provide mothers of disabled children, and in the case of adoptions and multiple births, with greater opportunities to have flexible working hours, the reversal of the burden of proof against breaches of the law and greater protection from dismissal. Furthermore, I proposed, together with other Members, that with respect to the compulsory six weeks' leave following childbirth, a safeguard clause be provided for those countries where legislation provides this compulsory period prior to childbirth too.
In conclusion, I hope that now, over these two days, we will be willing to find common ground so that we do not miss the important opportunity to adopt this directive in this parliamentary term as well.
Madam President, when speaking about sharing family responsibilities equally between men and women - and ultimately moving towards the goal of a more equal society in the context of promoting the best interests of the child in reconciliation policies - we have to remember that we are representing the people here in this House rather than the Council view. Recently, I have noticed that there have been too many people from Permanent Representations going round and lobbying MEPs, which I do not feel is acceptable under our rules and the principle of independently elected MEPs.
It is argued that increasing maternity leave imposes higher costs on the private and public sector at a time of economic crisis, but this is only 0.01% of GDP and we are talking about EUR 2 billion. At the same time, I have compared the military budget of the countries mentioned. That budget has actually increased by EUR 3 billion in one year and this has not been questioned either in this House or in their parliaments.
However, in a time of growing economic uncertainty and while we are facing demographic changes, it is vital to support flexible leave policies, which may help to reverse current demographic trends. We should make our joint commitment to ensuring that women across Europe become part of the labour market and that their life choice is taken seriously through higher female labour market participation, with greater value being accorded to childhood and the importance of balancing family and working life.
In conclusion, I would strongly highlight that the European welfare system and measures as stipulated in this directive are of value and not a burden to the European market.
Madam President, it is very clear from the amendments submitted by some colleagues in ALDE, PPE and ECR - though luckily not all of them - that they have sold their souls to short-sighted corporate interests and to lobbyists from Member States who do not care about women's rights. If those amendments are adopted, life for new mothers and fathers in the EU will not improve.
If leave is not properly paid, only those women whose jobs do not matter can take it up. You, my dear colleagues on the right, are perpetuating a traditional system with a male breadwinner and his little wife, with her little job on the side, kept neatly under his thumb. For her, it does not really matter how much the compensation is. But any independent woman who actually financially provides for her family had better get back to work after the six compulsory weeks - if the rest is poorly paid - whether or not she is still bleeding; and she can forget about offering her child a good start by breastfeeding.
I hope with all my heart that those who really want to make life better for new mothers and fathers will win this vote. This directive could be a cornerstone of a modern labour market policy for the ageing society. The future needs politicians brave enough to have their own opinions, who can look a bit further ahead, and who have a vision for a society with many more working mothers and many more caring fathers. The future can certainly do without those who buckle at the knees as soon as business CEOs with only the next financial report on their minds, and national ministers with only the next elections on their minds, start lobbying.
(PL) The significance of this directive goes beyond the problem of equality for women and help for women during maternity. We must look at this in a wider context, not just in a social but also in an economic context, over a longer period of time. There is a certain paradox in that by trying, understandably and logically, to protect current financial management practices, we could lose a great deal both economically and financially in future generations.
Many experts believe that one of the main problems in Europe, which could possibly be the most important problem of all, is the demographic collapse. Progress in medicine, an improvement in living conditions and a drop in natural population growth mean a very old and very costly Europe in the future. Even today, the cost of caring for the elderly is estimated at almost 2% of Europe's GDP. The reasons for the drop in population growth are very complex and transcend social issues and material security. However, there is no doubt that the new proposals contained in the directive will create a significant impetus which will help many women in Europe to decide to have children.
Madam President, the level of support for pregnant women workers is very varied in European countries. The significance of this directive will be felt particularly in those countries where the scope of protection is very weak, and where support for families is very low or even non-existent, including when it comes to looking after older children. This is why I would like to thank everyone who worked on this directive, especially for their sympathy for women in other countries who will be able to face the future with greater hope. As far as the children are concerned, of course they want a happy mother who is not afraid that she will lose her job and who is not afraid that she will not be able to feed them or bring them up. Once again, thank you, and I am counting on a compromise in Wednesday's vote. Thank you very much.
(FR) Madam President, these reports are along the right lines and deserve much more publicity. Eighty-five per cent of involuntary part-time work and 80% of low paid jobs are carried out by women. Women's pay is 27% lower than men's. Fifty per cent of women have a pension of less than EUR 600. The majority of the cases of false declarations or undeclared work that are uncovered concern women. Even now, in the 21st century, we are still discovering cases of slavery in Europe, and every one involves a woman.
Yes, everything that can be done must be done to successfully eradicate scandalous practices towards women in the workplace and in society. However, it will take more than goodwill. The expected gains are so large and the penalties incurred considered so small that there are - to put it bluntly - 'bastards' who have no hesitation in continuing to exploit human beings as if they were mere cattle. We must, as a matter of the utmost urgency, make the Member States face up to their responsibilities and demand the strictest possible penalties for those who consider themselves above the law.
(IT) Madam President, ladies and gentlemen, I would like to draw your attention to a sector in which conditions for the female workforce continue to be precarious. I refer to the agricultural sector, a sector in which women focus on innovation and, at the same time, on revitalising traditions and preserving agricultural heritage, keeping rural territory alive. Yet female workers encounter a range of obstacles in their working activities, having to reconcile their working life with family life.
Mrs Thomsen, in her report, provides a figure which gives us food for thought: in the agricultural sector, 86% of female workers are employed part-time. Furthermore, the entry of young women into this sector is fraught with difficulty and for this reason, women managing the farms are often over 65. On the other hand, some other women assume the position of supporting partner, or rather, they help with their husband's farm, without being entitled to a legal status and without being appropriately remunerated.
I would argue, therefore, that it is necessary to protect women and their employment in a sector in which their work is often temporary and seasonal, support them in the area of health and safety, and ensure they receive fair pay and appropriate recognition for their work.
(IT) Madam President, ladies and gentlemen, when we speak of reconciliation, we mean those initiatives which, taking into consideration the needs of the family and the needs of workers, allow a balance to be struck between professional and family life. We are talking, therefore, about support mechanisms, without which a woman who works for pleasure, career ambition or, above all, out of necessity, faces a dilemma and the most drastic, and almost always final decision, is to leave her job. Once she has left the labour market, returning to it is yet more difficult. Such a situation brings a strong sense of frustration, on the one hand, and great economic sacrifices, on the other.
The text which is being debated today proposes numerous support mechanisms for female workers, providing the basis for legal certainty which will give women freedom of choice and, as a consequence, a real work-life balance. I would also like to highlight another aspect with regard to the position of precarious female workers: as has been said, too often, women continue to endure inequality with regard to employment opportunities, quality of work and remuneration. With regard to the quality of work, it should be noted that women, very often, do not report abuses and are compelled to accept employment at the fringes of legality in order to obtain a sufficient income to support their family. It is time to bring an end to this.
It is necessary, therefore, to monitor all misconduct by employers with regard to female workers. Any infringement must be prosecuted and punished without qualification. Our commitment must continue to move in the direction of social policies which are increasingly just and effective.
Madam President, the report we are now discussing is crucial for parents and children in Europe as well as for Europe as a community. The provisions in this piece of legislation contribute to ensuring that all women across Europe have the same minimum rights and assistance when deciding to have children. They also ensure that women who decide to have children are not punished financially for their choice to be mothers by trying to combine it with their careers.
A very important factor is Europe's demographic challenge. Falling birth rates and an ageing population and, as a consequence, a falling labour force, are putting a huge strain on maintaining economic growth, especially in times of crisis.
Is the solution one of encouraging women not to have children, or following an American model where women have no or little support and have to go back to work before they have even recovered from giving birth? If it is, then I say no. Not having children is more expensive for the community in the long run. Women need to recover from giving birth in order to be ready to enter the labour market again. Allowing them 18 weeks is a minimum and they should not be punished for this by direct or indirect cuts.
In 24 EU Member States out of 27, it is the governments who contribute to the maternity leave and not businesses. Would businesses not want to invest in the young women they have recruited and trained? We should have social responsibility. Knowing that the EU and its Member States have spent an enormous amount of money on rescuing banks, we have to ask why money must always be saved at the expense of women. Fathers should also be able to take time off to spend with their newborn babies.
We keep on talking about shared responsibilities and now we can do something about it. Some here believe that it is not acceptable. Hopefully, Commissioner Šefčovič will show us that he is going to be very clear and progressive on this.
Madam President, this directive was always intended, quite rightly, to provide minimum standards to protect pregnant workers and women who are breastfeeding. However, I find that some of the amendments from the Committee on Women's Rights and Gender Equality and the Committee on Employment and Social Affairs go too far.
They do not take into account the different traditions in different Member States. Some countries have maternity leave, some have paternity leave as well, and some have parental leave. They are paid in totally different ways and at different rates - some from the social security systems, some from businesses and some are a mixture. We must not ruin some very good systems.
My amendments try to address the difficulty of achieving something that will suit all Member States. Bringing in full pay would, in my opinion, stop a lot of young people - or young women in particular - being employed. I am pleased that the second impact assessment was at least more detailed than the first. As you know, it said that it would cost the ten Member States over EUR 7 billion a year if full pay was included. It did not even look at the other 17 Member States, and I assume the cost of bringing in full pay for them would also be problematic.
As far as compulsory leave is concerned, I have always believed that it is for the mother herself to decide what time to take off and when to take it off. In the 1960s and 70s, we fought for equal rights for women - not for them to be dictated to - and we seem to be going backwards instead of forwards.
(CS) I have serious concerns that two quite different things are being confused relating to the protection of women: the employment conditions of women employees and the legal position of self-employed women, or entrepreneurs. When it comes to women employees, we can generally talk about protection, particularly during pregnancy and after childbirth, through labour law. It is not possible to protect self-employed women through labour law, as it does not generally apply to them. On the other hand, these women entrepreneurs employ men and other women too, and so I was horrified by the fact that the directive, which was initially supposed to apply only to the protection of pregnant workers and workers who have recently given birth, would, under the amendments, be intended to apply to entrepreneurs too. It is impossible, not only in practice, but also from a legal perspective. I therefore sincerely hope that this Parliament does not adopt the amendments, which have unfortunately largely passed in the Committee on Women's Rights and Gender Equality too, and which, in my view, have nothing to do with this directive, as they cannot apply to self-employed people.
Madam President, the Estrela report seeks to improve working conditions for pregnant workers and working women who recently gave birth or are breastfeeding, and those are objectives that we strongly support.
Now, set against an acute crisis in European and world capitalism, there has to be a real concern that vulnerable workers especially will be victimised by certain employers seeking to maintain profits and by governments embarked on the process of slashing social spending and public services.
Many working class women endure significant exploitation, through wage levels that are much lower than men's, for example, and precarious work. There is a real danger that pregnant workers or women who recently gave birth, who are in a more vulnerable position, will suffer discrimination in the current circumstances. We strongly agree with making explicit a woman's right to return to the same job, 20 weeks maternity leave and reasonable paternity leave. We should also support maintaining the income level at 100%.
We cannot just rely on the law, however. There should be strong trade union organisation in every workplace that can guarantee in concrete terms the right of women to come back to work after giving birth, without fear of discrimination.
(FR) Madam President, Commissioner, ladies and gentlemen, I have followed this issue very closely within the Committee on Employment and Social Affairs and the Committee on Women's Rights and Gender Equality alike. This is the second time that an attempt has been made to establish minimum rules for the European Union, and it has now been 40 years that I have been campaigning in my professional life for equality between men and women, the integration of young women via training programmes, and their integration into society via their integration into the labour market. Equality is what we are talking about here: equality between men and women.
However, in this Estrela report - one need only listen to the speeches that have been made today - every possible issue has been covered. Everyone comes along with his or her small contribution, and wants to add one section to another section. We end up with a patchwork that is meaningless, when we should be focusing on the health and safety at work of pregnant women, in the same way, of course, that we will have to focus on gender equality in pay.
Baby leave is just about the only thing that has not been covered in this report. I would like to say one thing to you: to vote today in favour of 20 weeks' fully paid maternity leave is irresponsible and demagogic. I insist that effective measures be taken to ensure that this does not backfire on women. The more we extend maternity leave without emphasising women's return to the workplace and their need to create a work-life balance, and the more we extend maternity leave without taking measures to protect women in the workplace, the more we are working against them.
The fact is, when we create policy, our duty is to be courageous and responsible, and to tell the truth. Who is going to pay? Which of our Member States can pay for this increase? Which company can pay? Ultimately, women are going to find themselves trapped by a text that is being allowed to drift on all points and which will backfire on them. I call on you to be responsible. We have a heavy burden for the future.
(Applause)
(The speaker agreed to take a blue card question by Marije Cornelissen and Anneli Jäätteenmäki under Rule 149(8))
Madam President, Mrs Morin-Chartier is not the only one who has said this. There were a couple of speakers who said that maternity leave of 20 weeks would hurt women's chances in the labour market.
I would like to ask where that idea comes from because, if you look at the research, as well as what happens in Sweden, Norway, Iceland or Bulgaria, you can see very clearly that you can have extremely high female participation in the labour market and a properly long period of maternity leave.
(FR) Madam President, I would like to make two points in response to that comment.
The first is that there is no mathematical link between the length of maternity leave and women's fertility rate, and to prove it I need only mention the situation in France, since France is a country which provides for 14 weeks' maternity leave and which, today, has one of the highest birth rates in Europe.
The second point of my answer is that, with each birth, the gap between the professional lives of women and of men is found to widen. With each birth, with each period of maternity leave, women first reduce their professional responsibilities - unless the initiative comes from the company or the public sector. With the second birth, they reduce their working hours, and they continue to reduce them with each subsequent birth, while men, on the other hand, increase their professional responsibilities with each birth. From a professional point of view, then, the gaps widen throughout their careers.
Therefore, I urge you: pay a little attention to what is actually happening, in the public sector and in the private sector alike.
(FI) Mrs Morin-Chartier, do you accept the double standards whereby all employees of the European Union, those of the Commission, the Council, Parliament and Parliament's political groups, would be on full pay for the 20 weeks of their maternity leave, while at the same time proposing that this would not be the case for other people? I would think that mothers should be put on an equal footing throughout Europe, and we ought not to accept double standards or the Janus face.
(FR) Madam President, we did not say that we advocated double standards. The European Commission has submitted a proposal for 18 weeks. We are proposing to introduce a bridging clause. As a basis, this is entirely possible, but there is a difference between what is possible and the Utopian idea of proposing 20 weeks on full pay; between what is feasible and what one can promise in Parliament, which will not be accepted by either the Council or the national parliaments.
If we vote on Wednesday in favour of the Estrela report and the 20 weeks, the European Parliament will be disavowed three times: the first time by the Council, which will be unable to give its support - the Member States will be unable to give their support; the second time by the national parliaments - the national parliaments, with their budgets, will be unable to give their support; and the third time by women, when they realise that we have worked against them.
(NL) Madam President, we have to stand by mothers and fathers in the rush hour of their lives. They must be given the peace and quiet to enable their full involvement early on in the life of their child; to breastfeed and fully recover from childbirth; to be able to roll up their sleeves once more after their leave and participate fully in working life. Mothers, fathers, unions, non-governmental organisations (NGOs) - everyone wants this.
Opponents wrongfully put a price tag on women: no additional costs can be incurred to the ever ageing European society. Yet we must invest now in women as workers and in improving work-life balance so that our society remains affordable in the future. Of course, it is important that maternity leave be on full pay. Why should women, by virtue of being the only ones with the biological possibility of bearing children, take a pay cut during their leave?
We say that we consider it important that men and women be able to enjoy a healthy work-life balance, that women be given equal opportunities in the workplace, and so we must stop squabbling and assume joint responsibility. We must not let mothers and fathers be the ones to suffer.
(DE) Madam President, the question that we must ask ourselves is what is this directive intended to achieve? There is relatively substantial agreement that there should be health protection for mothers-to-be and new mothers. The great debate concerns the areas in which the aspect of equality should also be included. On the other hand, as the European Parliament, we also need to be aware that we are adopting a directive that will be in force not just for five years, but perhaps for the next 20 or 25 years. However, I hope that by then, women's working conditions will be substantially better and companies will be keen to employ young mothers - not least because of a shortage of skilled labour - and, above all, will also build up the appropriate infrastructure for this. We need to bear in mind this perspective too.
Notwithstanding this, I also realise that at present, we do not have a majority that is prepared to adopt this perspective. In view of this, we will probably arrive at a point where we agree on a compromise such as eighteen weeks, a higher rate of statutory payments or the continued payment of 75% of salary, which will indeed bring about an improvement in some European countries in particular.
A much more important point, and one which goes beyond the aspect of maternity leave, is the framework conditions surrounding young families. This means childcare facilities; in Germany, for example, there are still not enough of these. That would be a real equality policy that gives women a chance to go back to work.
Madam President, how typical of the Greens to sneer at those who dare to disagree. We dare to disagree with a small part of these proposals; therefore we must be derided. I applaud your commitment to these proposals - indeed, I agree with the vast majority of them - but there are one or two parts that I do not agree with. So I can applaud your commitment but I cannot applaud your tolerance. Come back in 30 years' time and preach to me about advancing women's rights when you have done as much work on this as I have.
I will not be pigeon-holed as regressive. There are aspects of these proposals which are regressive: the idea that European women should have more European babies in an overpopulated world is socially regressive. To impose 20 weeks' fully-paid maternity leave in the UK - I cannot explain our system quickly enough here - is financially regressive. A disproportionate number of higher paid women in the UK will receive the vast majority of the extra GBP 2 billion. It will not go to the lower paid women whom, I think, we would all want to help the most.
So where is the progression? Member States are best placed to decide these details; the principles of subsidiarity should apply.
(Applause)
(DE) Madam President, Commissioner, mothers need special protection. On that there is agreement in this Chamber. Having a child is physically and emotionally demanding, and is a profound experience for any woman. The physical changes, new life circumstances and, above all, the recovery and recuperation period - all these things make adequate maternity protection essential. This is something that society must provide. Hence, there is no dispute as to the principle. The debate concerns how this is done and the conditions under which it is done. In this regard, we should not forget that the EU lays down a minimum standard and it is up to the Member States to implement, organise and pay for maternity provision. We are not starting from nothing.
The Member States have organised their maternity provision in very different ways, in some cases, supplementing this with parental leave to include fathers. Fathers need to be involved in family responsibilities - and we are talking here not about leave, but about shouldering the responsibilities involved in bringing up children and in family life. However, paternity leave is not part of maternity provision; rather, it must always be part of parental leave. Neither do fathers become ill as a result of a birth. I congratulate all the Member States that have established paternity leave; likewise, Commissioner, I am pleased to hear of the Commission's proposal that has just been announced. We cannot allow the important matter of maternity provision to be diluted by an extension of parental leave. Maternity provision is about health. No mother is sick for 20 weeks; neither are breastfeeding mothers sick.
We have a responsibility to women who participate in working life to make maternity provision justifiable. Our proposal is for 18 weeks in total, with the last four weeks of this being subject to national variation in the level of the financial payments made. This is set out in Amendments 115 and 116, which I urge Members to support.
In addition, I call on the Member States to exploit their opportunities to offer all families and mothers more payments that can then be adopted on a voluntary basis. Mothers are building the future, and they need every support that we can offer them.
(EL) Madam President, ladies and gentlemen, in voting for the Estrela report, we are basically responding to the demands of millions of women for greater protection for pregnant workers and workers who have recently given birth, or who are breastfeeding, and their babies. By increasing maternity leave to 20 weeks and paternity leave to 2 weeks, on full pay, we are supporting the recovery from the international crisis and economic growth in the European Union, because we are helping to reconcile family life and work. By protecting working women from dismissal during pregnancy and for six months thereafter, we are providing an incentive to implement the objective of the EU strategy and achieve a 75% female participation rate in the labour market by 2020.
In voting for the Thomsen report, we are trying to protect working women from precarious jobs which perpetuate the wage divide between the two sexes, undermine professional deployment and increase the risk of women losing all forms of social, pension and trade union rights.
A positive vote for both reports is a positive vote for a more balanced, decentralised, social Europe and gender equality.
(DE) Madam President, ladies and gentlemen, we are talking today about the working conditions of women, which we want to improve in Europe. I will specifically address the Thomsen report, for which I was shadow rapporteur; in other words, the subject of 'precarious women workers'.
This year is the European Year for Combating Poverty and Social Exclusion. It is an established fact that poverty disproportionately affects women. Naturally, we cannot, on any account, allow this to remain the case. Poverty among women may be the result of various things. It may result from the fact that women are not paid as well as men. Naturally, that is not the only cause. Women also take more career breaks, for example, when they have children and take time off to bring them up. Women also perform the lower skilled jobs. Things are particularly serious in the case of women whose employment conditions are precarious, because in some cases, they may not even have an employment contract or may have irregular employment contracts; they may have no protection whatsoever and they may have little access to information. The situation is particularly bad for women with a background of migration. This can lead to the poverty continuing, so that they also end up poor in old age.
We need to break out of this spiral, which affects women more than men. One of the ways this can be done is through education and training. Every woman - every girl - needs to get a qualification, whatever their background, and they need access to a profession which will genuinely secure them a proper living. Lifelong learning must generally be possible for women too. We also need to ensure that we have more women and girls going into the better paid professions. These are frequently the professions that are more heavily dominated by men.
In other words, access to education in any event, and access to social security systems - that way, we can achieve many improvements for women.
(PL) Establishing minimum standards for the duration and payment of maternity leave is difficult in the current economic and social climate in Europe. In some countries, the proposed minimum exceeds the level of protection which national legislation currently offers pregnant women. On the one hand, we are still contending with the consequences of the crisis: governments of individual states are raising taxes and introducing severe expenditure cuts, and we still have a high level of unemployment. On the other, we have to deal with the problem of the falling birth rate, negative natural growth, and, consequently, an ageing population. In the not too distant future, we are being threatened with the failure of pension systems or possibly their total breakdown.
In this sort of situation, there are no free or easy solutions. Yet we must realise that in investing in women and creating favourable conditions for them, we are encouraging them to decide to have children. Of course, fully paid and longer maternity leave is not enough on its own. We also need pro-family tax solutions and stable employment. In this case, we have no alternative. There is no other way of increasing the number of Europeans who will be professionally active in 30 years' time if we do not invest in the family now. This is why we need a fair and just minimum standard for the duration and payment of maternity leave in Europe. We are giving women the possibility to choose and to decide on motherhood.
(DE) Madam President, ladies and gentlemen, what I feel is missing from this debate is the necessary distinction between national transposition in the Member States and the task that exists at European level. We all realise that we need to take the special features of individual nations into account. However, where the debate in Germany is concerned, for example, I must say that I can definitely see how Germany could implement this report. What we are concerned with here is creating minimum standards at EU level to establish social framework conditions for women. We are always keen to make reference to the ILO when it comes to good work, protection at work and protecting health, so I ask myself: why not in this case?
As far as the debate on costs is concerned, I would like to remind everyone in this House that in Germany - as well as in some other European countries - the anti-discrimination directive brought about a huge amount of lobbying on the part of enterprises. There was talk of an avalanche of costs, of companies going bankrupt, of burdens on the economy and on workers themselves. Looking back years later, how much of this happened? None of it. I find this debate, this lobbying, very reminiscent of that time. I urge you at last to put the economy on one side and to put people at the heart of what we do.
I am not one of those merely sermonising here. I have stated that I advocate a social Europe. For me, that includes women. In this situation, women need our help.
(FI) Madam President, in its votes, the Committee on Women's Rights and Gender Equality adopted a number of amendments to the Commission's original proposal for a directive.
Unfortunately, in its amendments, the Committee has completely ignored the principle of subsidiarity with regard to the allocation of costs. The attempt to harmonise the regulations on maternity leave in 27 different Member States has resulted in a muddled proposal. Furthermore, mixed up with it all is a proposal for paternity leave, which, under the legal basis, does not even fall within the scope of the directive, as the Commissioner clearly stated right from the outset, luckily. Paternity leave needs to be regulated in connection with the system for parental leave, and not in connection with leave in the sense of recovering from pregnancy or childbirth.
The proposals put forward by the Committee on Women's Rights also ignore the progressive maternity and parental leave schemes in other countries, including the Nordic countries. The Committee's proposals confuse these parental leave systems, which offer freedom of choice at national level, and in certain respects, they would even detract from the welfare of mother and child. For example, under the Committee's proposal, if mothers only begin the compulsory six week period of maternity leave after confinement, there is increased risk to pregnant women at the workplace due to give birth soon, as well as their children. Mothers who are almost due will not make it through to the end working an eighthour day, and this proposal will result in more cases of sick leave prior to confinement.
The Committee's proposal ignores as compensation the national schemes under which maternity leave is closely linked to a significantly longer parental leave, because it does not happen on full pay. For example, in Finland, parents can look after their child at home until the age of 18 months, on average, and we can afford it, because at various stages, employers, workers and taxpayers, too, share the costs. If employers were saddled with the full amount, there is no doubt whatsoever that it would weaken women's employment opportunities and do a disservice to women as employees.
(SV) It is now important for us to find flexible solutions with regard to the controversial details in this directive. At the same time, we also need to see the bigger picture. What do we want the situation to be in terms of equality in Europe in 10 years' time? With that in mind, it is crystal clear that the proposed regulations would bring about progress in the area of gender equality.
Gender equality and the gender equality perspective would be enhanced. It would be possible to meet the target set in the EU 2020 strategy of increasing the employment rate of women to 75%. More women in work would be of definite benefit to society. There would be better incentives for having children and establishing a family, which would be a positive counterforce to the ageing European population.
Therefore, let us not forget the big picture in our debates.
(FR) Madam President, in general, with time comes wisdom. Unfortunately, that is not the case with this second report, which was adopted by a majority in the Committee on Women's Rights and Gender Equality and which we are discussing here in Parliament 17 months after the first report. In its present form, this second report is just as muddled, counterproductive and overloaded with texts that do not belong in a legislative act as the report that was referred back to committee in May 2009.
We have already wasted two years improving maternity protection. If we vote for this report as it stands, we will waste at least the same amount of time again debating with the Council in codecision, when the Commission's initial 2008 proposal was reasonable. It guaranteed substantial progress in Member States in which the length of maternity leave and maternity pay are still below that which exists in some countries; rarely are we granted 20 weeks' leave on full, uncapped pay, paid for by the state.
Let us not forget that, in this case, the aim is to establish minimum thresholds, and that we cannot impose radical solutions on the 27. Indeed, in order to encourage an employed and, above all, highly qualified woman to have children, it is more important for her to have the right to a shorter period of leave but on full pay than to have 20 or 30 weeks' leave or more without a full pay guarantee. Not only are the proposals in the Estrela report counterproductive where women's employability is concerned; they are also difficult for governments and businesses in certain Member States to finance. It is better today to take one real step in the right direction than to make a promise for the future, to be realised 10 years from now.
Personally, I shall not be voting for this report in its present form, and I call on all my fellow Members to reject all those amendments that have nothing to do with maternity protection, such as the provisions concerning self-employed workers. Barely four months ago, we voted in this House for a directive on maternity leave for self-employed workers.
The same applies to paternity leave, Mr Tarabella, and I am in favour. The Belgians can introduce 20 weeks' fully paid paternity leave tomorrow if they have a government; there is nothing stopping them from doing so. Similarly - since this is another point to consider - the social partners are currently discussing a directive on paternity leave. Let us wait for them, and action will be taken on this matter as it was on parental leave: this is the right way to go.
I call on my fellow Members to vote in favour of the amendments restricting leave to 18 weeks and of the considered amendments, Madam President, tabled by your group and mine.
(The speaker agreed to take a blue card question by Marc Tarabella under Rule 149(8))
(RO) Eliminating any form of discrimination in every sphere of social and economic life is a vital prerequisite for protecting human rights and the welfare of every citizen. The promotion of the principle of equal opportunities for men and women, along with ensuring greater involvement by women in economic and social life, as fully entitled participants, must constantly be issues of concern. I believe that this approach must be reflected in the common agricultural policy in order to ensure that the sexes are represented fairly and equally. On the other hand, this approach can ensure that various policies are implemented effectively at European level in every working sector, but especially in agriculture.
Bearing in mind that the principle of gender equality is promoted by European legislation and is one of the fundamental requirements of the Europe 2020 strategy, I consider it appropriate to include this issue in agriculture as well, which also means through using new instruments which will promote this principle. I support both reports from Mrs Estrela and Mrs Thomsen, which bring women's issues to the fore, related both to motherhood and their working conditions, which are important aspects in the life of every woman and of those of us who should show solidarity with them in terms of their issues.
(FR) Madam President, I am grateful to Mrs Lulling for agreeing to my little interruption. I should just like to point out that, in Belgium, fathers already receive 10 days' paid leave. Nineteen out of 27 countries in the European Union follow the same practice, with various pay entitlements.
I just wanted to know whether you were for or against upwards harmonisation at European level. Admittedly, two weeks is not very much, but it is reasonable: two weeks for all fathers in Europe so that they can share the tasks involved in welcoming their new arrivals into their families. I wished to know whether you were for or against this harmonisation. I should be grateful for your response, Mrs Lulling.
(FR) Madam President, I am of course for it, Mr Tarabella. I am for a European directive but I am not for this issue being resolved in this directive, which concerns the protection of women and children. The social partners, as I said, are currently holding talks on a directive on paternity leave.
I believe that we must await the outcome. We will then have a sound proposal just like the one we had for parental leave, which, incidentally, we have just enhanced, although it is not perfect. I believe that this is the right way to go. I believe that the social partners should also be entrusted with the task of making proposals in this area, because they are the best placed to do so. Therefore, I am in favour. I congratulate you: you can improve the situation in Belgium.
I just wanted to say to you, and to all those women who have completely failed to understand that a European directive is a set of minimum, not maximum, rules, that everyone can go further, but that it is important to give those countries that are below - well below - the 18 weeks the opportunity to adapt.
Moreover, I believe that, if you and I had had to draft this report, we would have taken the right measures in this House in codecision with the Council a long time ago.
(DE) Madam President, now I know how to go about changing and extending one's speaking time. The Committee on Employment and Social Affairs has called for 18 weeks' maternity provision, which is four weeks more than was amicably agreed in Germany. The Committee on Women's Rights and Gender Equality has called for 20 weeks on full pay plus two weeks' paternity leave plus extension to self-employed workers. What has been completely pushed into the background is the fact that 20 weeks will cost France an additional EUR 2 billion per year and the UK an additional EUR 2.85 billion, according to statements by the Commission. For Germany the additional costs are estimated at around EUR 1.7 billion. Sometimes, you have to think of the costs.
We recently had a joint study by the EMPL and FEMM committees that was drawn up with numerous errors. Payments such as Germany's maternity allowance were not included. The reference framework for German parental allowance was incorrect. The cost estimates commissioned by some Member States were not sufficiently taken into account. You cannot make responsible policy on such a basis. Germany is exemplary: during the parental leave period, two thirds of salary continue to be paid for up to 14 months. This extends 14 weeks of maternity provision to up to 170 weeks. This makes Germany a European champion when it comes to protecting infants, and consequently, it needs an exemption clause in this directive.
This is why I have tabled an amendment, together with 50 of my fellow Members from the Group of the European People's Party (Christian Democrats), which is supported by the European Conservatives and Reformists and large parts of the Group of the Alliance of Liberals and Democrats for Europe. Our aim is for sufficient account to be taken of national systems. We hope that a majority of this House will support this call for reason to prevail in the vote on Wednesday. We want mothers to enjoy adequate protection; but if such protection is carried too far, specifically for ideological reasons, this will represent a major obstacle to women's employment - which is something that we must remove, not encourage.
(SV) In many Member States, the reactions to this report have been strong and many politicians have attempted to score points by pulling this EU initiative to pieces. What people forget is the fact that this is a revision of an existing directive. People can think what they want to about what should be regulated at EU level, but, as I said, a directive already exists that we have the opportunity to improve.
The issue of gender equality has been given greater prominence with the entry into force of the Treaty of Lisbon and we have a responsibility to take it forward. We can see today that Member States with well-functioning rules for maternity leave also have a high rate of women in employment. This contrasts with the situation in those countries with poorer and less well-functioning rules.
If this directive goes through, we will also have a greater chance of achieving the target set in the EU 2020 strategy. I agree that there are some controversial details in the proposal, but what is important is that we can improve it. The critics claim that the proposal is too expensive, but I am convinced that increased equality is beneficial to society.
(IT) Madam President, Commissioner, ladies and gentlemen, today, this House - representative of all 27 States - has decided, with courage and obstinacy, once again to tackle a delicate, but at the same time topical, issue for our countries' social growth. We are dealing with a report which affects the social, employment and economic policies of our States, but which also concerns the whole of Europe in its desire to grow in unison.
The Estrela report, as debated and amended, pursues with conviction the principle of reconciling private and working life and that of equal opportunities, and therefore of healthy and balanced progress. To ensure a minimum threshold to protect the aforementioned principles throughout Europe means improving the quality of life of our families and not only that of our women, and therefore also our quality of life; this is what we are facing with conviction and with the appropriate compromises.
Balance is necessary in the ends as well as the chosen means and must safeguard both the position of women in the labour market and the prerogatives of the States in implementing their policies. Jean Monnet taught us to grow by taking small steps. Let us begin to take these small steps, without being afraid that others will follow them.
(LT) Today, it really is very important to reconcile work and family life better by striving for economic growth, welfare and competitiveness in the field of gender equality. As there is a steep decline in the birth rate in almost all Member States, we must take measures to create the best possible conditions for mothers to bring up children and to have a genuine opportunity to return to the labour market. I also call on the Member States and MEPs to find opportunities and coordinate the cost of maternity pay and childcare allowance in order to ensure that women are not a more costly work force than men. The sharing of family responsibilities and the opportunity to also grant men the right to two weeks paternity leave would give women increased opportunities to return to the labour market and would strengthen family relationships. Therefore, I am convinced that an extended period of maternity leave would also facilitate the achievement of improved birth rates, in particular, given that our society is ageing rapidly.
(FR) Madam President, as I see it, the need to increase family leave is patently obvious: raising the minimum maternity leave threshold is a step forward, an advantage, and one ought not to be completely demagogic by comparing the economic impact with a qualitative advantage that is difficult to quantify.
However, there are essentially two parts to the problem: the first is the economic context, that is true, but it is not reason enough to leave millions of families in the lurch for more decades to come; the second is the legal loopholes in the report, because the text includes several types of family leave with incompatible legal bases. Let us take adoption leave, which appears in the text alongside maternity and paternity leave.
I personally appreciate, as an adoptive mother and on behalf of all the women I represent, the will to grant the same rights as those of biological mothers. I am, in fact, what Mrs Morin-Chartier referred to as the small additional package to be added to the Estrela report.
While the aim is indeed to improve the health and rights of women - of all women - in the labour market, adoptive mothers, who have become mothers like the others, are entitled to the same rights and the same protection at work. Like the others, they are mothers in their own right, and this applies, moreover, whether the child they adopt is under 12 months old or not; we must avoid the kind of discrimination that appears in the text.
On the subject of adoption, I regret the fact that the text goes into so little detail. It does not even include any of the Ramboll impact assessment findings. None of this has been dealt with very well, which is clearly a weak point. Nevertheless, despite this reservation, I shall support Mrs Estrela's report because, economic considerations aside, not only are there men and women who must better assume their parental responsibilities in a society that is increasingly abdicating its responsibility of raising its young people, but it is also our duty to ensure that people do not have to choose to sacrifice their children for their job, or their job for their children.
Lastly, we are not Members of the Council but of Parliament. If we directly elected representatives are not ambitious, then tell me: who will be?
(FR) Madam President, ladies and gentlemen, many things have been said, especially just now. However, the various new developments and controversies surrounding Mrs Estrela's report demonstrate one thing: it is still very difficult today to calmly address the issue of gender equality and especially that of a better work-life balance.
This legislative text has had - please forgive the expression - a difficult gestation period, mainly because attitudes still need to change a good deal in this area. Impact assessments are undoubtedly necessary to ensure a broad understanding of the issues at stake. However, they must be understood for what they are, and with caution. Their contradictory conclusions are, I might add, clear proof of this.
Clearly, it would be foolish not to raise the issue of the potential costs of certain amendments tabled. However, it would be just as foolish to refuse to consider the medium- and long-term socio-economic benefits as regards the health of mothers and infants, or as regards equality between men and women in the labour market. What is more, our debate deserves better, I feel, than certain caricatures and certain stereotypes that one still hears today.
(PT) Europe is ageing, and it has very low birth rates. These factors pose great challenges to the European Union, and we must respond to them with concrete solutions. We have agreed on this observation during this debate, despite the differing views that have become evident in the discussion.
In Portugal, for example, the birth rate is not high enough to ensure that generations are replaced, and this situation is jeopardising the future. This is happening in my country, as it is in the majority of EU Member States. I am sure that more flexible policies with regard to maternity leave can help to reverse these trends. We must send families a consistent message of support for motherhood, with concrete measures for the better reconciliation of professional, private and family life. Women must be protected so that they can choose to have children without having to leave the labour market. Meeting this challenge is vital if we want to achieve the economic and social objectives set out in the Europe 2020 strategy and combat demographic ageing.
In Portugal, for example, maternity leave is already paid at 100% of earnings for 120 days, in an attempt to counteract the low birth rate that we are experiencing. I would therefore argue that women's salaries should be assured during maternity leave in the manner described in the report under discussion. Allowing each Member State to create conditions that will ensure an objective of paying full salaries during maternity leave by 2020 seems a sensible step.
Finally, I would like to congratulate the rapporteur, Mrs Estrela, for her persistence in defending measures which are aimed at protecting families, whilst also counteracting the ageing of the population.
(ES) Madam President, I think that we are all aware of the responsibility that Parliament has to exercise today in revising the directive on working conditions for women; a directive that we have been discussing since the previous legislature and on which, due to various points of view and difficulties, we have not been able to progress.
This is why I am saying that today, we need to take responsibility, within the different points of view that we may have, in order to move forward on equal rights between men and women and improve the living conditions of women in the labour market.
This directive goes beyond the number of weeks of maternity leave, as I am sure we are all agreed that 14 weeks is not enough and we need to increase the length. However, aside from the number of weeks, we are talking about the dismissal of a woman who has become a mother being considered to be an unfair dismissal, or paternity leave being granted for the benefit of a working mother's health.
I do not understand why people say that paternity leave does not benefit the health of working mothers. Of course it does. Enabling the mother and father to share the work of caring for their children in the first few days after they are born is essential and fundamental for making progress in terms of equality between men and women. There are countries such as Spain that have already implemented independent and transferable paternity leave.
We have to make it possible for men to take responsibility along with women in order to improve on the path that we have on the table at the moment. I think this is important.
I would like to thank the rapporteur, Mrs Estrela, for the work she has done and for the responsibility for Parliament to ...
(The President cut off the speaker)
Madam President, about five and a half years ago, I caused something of a furore by suggesting that any small businessman with his brain in the right place would be mad to employ a woman of childbearing age.
Since then, it has got worse and worse as the balance in favour of employees versus employers has got completely out of control. One of my constituents from York wrote to me last year saying never mind about employing women of childbearing age, any small businessmen who employs anybody has got to be out of his mind.
We have an extraordinary situation here, do we not? We have young women desperately keen to get into work, desperately keen to work for companies, especially small companies - which are the driving force of the United Kingdom economy - and we have employers who are too terrified to take them on. That is the problem we have. We are making it - here in this place with so little commercial experience amongst our Members - almost impossible for small businesses to employ young women, which is something they want to do.
I used to think it was some sort of Chinese conspiracy where this place made it almost impossible for a European economy to function, and that behind the scenes the Chinese were making it so bad that eventually we had to import absolutely everything from China. Well, I have another hypothesis here, namely, that perhaps the women who are making it so difficult in committees, in the Commission and in this place for small businesses to employ young women have an eye to the main chance.
I would suggest that when the electorate quite rightly look at them and boot them out in a few years' time for their incompetence and their stupidity, they will only be able to get back into the workplace because they are in middle or late middle age. The game will be cleared for them. That is my hypothesis. I can think of no other sensible answer to this sort of ludicrous interference between employer and employee. If you think that is a weird hypothesis, anything that puts up with the way you talk about climate change, believe me, nothing is too stupid for this Chamber.
(IT) Madam President, there is no doubt that bringing this draft legislation to Parliament for debate after 18 months of intense work should be greeted favourably. It is clear that a project of this nature is characterised by various sensitivities, given that the equivalent laws in the Member States are profoundly different. In any case, the innovative scope of the measure is a result which should be very positively received, as indeed should the assertion of the principle of the centrality of the family, the guarantee of a greater degree of social protection for women and for women in a particular condition, such as that of having a baby.
Consistency must likewise be ensured in the protection of women who give birth - and I say this despite the fact that I hold the regulatory scope of this measure to be broader than that which was originally envisaged - insofar as it should be highlighted that in Europe, and in many Member States, there is still a notable difference in the protection offered with regard to childbirth and unborn babies.
This activity must clearly be reconciled with the need to eliminate employer abuse, and we need to limit the scope of the amendments - some of which, in my opinion, make the legislation too inflexible overall - starting with paternity leave, which seems far removed with regard to a measure issued fundamentally for the protection of women.
There is no doubt of the need to give due consideration to the problem of immigrant workers and domestic workers, which constitute another element of this - the draft legislation on precarious female workers - in a flexible and elastic market, where women, especially now, must be seen as a resource at the service of the community.
Madam President, UK employers and the UK Government are urging British MEPs to vote against the proposals to raise the amount of fully paid maternity leave from 14 to 20 weeks - although I think this is rank hypocrisy from the Conservatives who, in committee, put in an amendment asking for 24 paid weeks. As I say, hypocrisy apparently knows no bounds.
The British Federation of Small Businesses has stated that these plans are unaffordable and that they would cost British business over GBP 2.5 billion a year. Even the coalition government in the UK, which includes the Liberal Democrats, is opposed to these changes. The proposed changes will cost the UK up to GBP 2 billion at a time when public and private sector workers are being made redundant in order to save far smaller sums.
It is also the case that the changes may be self-defeating as, according to the UK Government, it will be the highest paid workers who will benefit most and lower paid workers the least. These changes, however well-meaning, will actually have the effect of setting back the process of achieving equality for working mothers. It will also be the case that these changes will encourage employers to choose male candidates over women.
Madam President, there are other ways of enhancing the rights of nursing mothers, such as more flexible leave systems. We must also respect the diverse social and cultural differences of various Member States. One size simply does not fit all. The working families who are so reliant upon us getting the legislation right to live, work and raise children are in the real world, not some ideological Eurodisney land.
These changes are being proposed at the wrong time and they benefit the wrong people. At a time when governments across the EU seek to cut public expenditure, you seek to increase employment costs, which will hit a sector where women are disproportionately represented and therefore more exposed to the possibility of job cuts. The UK already has the best, fairest and most generous standards of maternal and paternal leave. British mothers currently get six weeks of 90% salary, followed by 33 weeks statutory maternity pay of GBP 125 a week.
I shall vote in the interests of the British people. I shall follow the advice of Her Majesty's government and I will vote against the amendments of the maternity pay.
(NL) Madam President, having listened to everything that has been said here in this plenary sitting, I am certain that the equal treatment of men and women - which, indeed, has required a great deal of courage and effort and also large amounts of money - has not been achieved. I am saying this not only to a number of colleagues from my own group - who, incidentally, have left the Chamber - but also to others. That was my first point.
My second point concerns ageing and the top-heavy age structure in this society. This is an extremely important issue as far as Europe is concerned, and so it is of paramount importance to make having children easier. For example, I value the interview that the French Minister for Finance, Mrs Lagarde, has now given on the position of women in the workplace, which was perfect. Indeed, I hope that we keep to this.
My third point is that equal treatment is a commitment to a social Europe. We have said that, in this social Europe, men and women must enjoy equal opportunities on the labour market and must also be able to have children. Currently, we are all aiming for 18 weeks, and we have now more or less agreed on this 18 weeks, but we do not yet know how we are going to afford this.
I have no objections at all to the compromise tabled by my own group to set a maximum of 75% for those four weeks. What I do object to is the fact that the compromise concerned also contains a link to health costs. That is where my main objection lies, as this gives countries such as the United Kingdom and Ireland - in France, such costs are also heavily subsidised - the opportunity to evade the 75% that must continue to be paid. Therefore, I wonder whether we can perhaps vote down that part of the compromise. This would also mean we were able to deliver a consolidated opinion here that could be expected to gain a majority in the Council.
(FR) Madam President, Commissioner, ladies and gentlemen, we need European legislation that will protect the health of pregnant women and women who have recently given birth or who are breastfeeding, and we must rise to the demographic challenge we are facing and encourage an increase in birth rates in Europe. However, this advance must not serve as a disincentive to employ women.
I would emphasise three points. Firstly, I welcome the European Commission's proposal on the health and safety at work of pregnant workers and workers who have recently given birth or are breastfeeding. Indeed, I would emphasise the title, which is the legal framework of this directive, because too often, we tend to forget what exactly this text is about. We are talking here about women because, until we receive proof to the contrary, men cannot give birth.
The debate tends to become diluted as a result of the reference made to paternity or parental leave. Let us solve the problem faced by women first, by focusing on their health when they bring a child into the world. We must implement genuine guarantees to protect the health of these women in the labour market. Paternity and parental leave will be dealt with in another directive.
Secondly, the debate revolves around the number of weeks. Currently, the average leave period is set at 14 weeks. The European Commission is proposing 18 weeks and the report 20. Obviously, as a woman and mother of three children, I want mothers to be able to stay with their babies for as long as possible. However, this then begs the question: who is going to pay for this extension from 14 to 20 weeks? The state? Businesses?
I am convinced that the average increase from 14 to 18 weeks is a major European advance and a real investment by our economy towards promoting a rise in birth rates in Europe. Twenty weeks is liable to have a negative impact on female employment: it would put a brake on their employment. Businesses and our States cannot support this additional huge financial burden at this time of crisis.
Thirdly, more priority must be given to improving childcare so that mothers can achieve a work-life balance. Little progress has been made on this matter despite the many appeals by our Parliament. Therefore, let us not be counterproductive and let us not send women back home.
(RO) I wish to take this opportunity to convey my condolences to the family of Maricica Hăhăianu. This 32-year-old Romanian nurse had gone off to Italy in search of a better job. She lost her life last week after she was attacked by a young Italian man in a Rome underground station.
I believe that precarious employment conditions must become a concern for Europe. Women are concentrated in low paid jobs and account for the large majority of part-time workers in the European Union. However, there are some cases where the impact of the crisis has been limited on women participating in the labour market. In Romania, for example, the proportion of women who found a job continued to increase during 2009.
I must point out the dire situation which women who work abroad are in. They often work outside legal regulations and do not enjoy any rights ...
(The President cut off the speaker)
(RO) I must refer again to the Maternity Leave Directive. I have listened very closely to the debate this evening and I would like to say that those against this draft, and I am referring to extending maternity leave and full pay, can only come up with one argument - economic. However, this is simplistic because, looking beyond the budget deficit, we are dealing with people. They are unaware that the balance of benefits is weighted in favour of this report, both for employees and employers. I do mean employers, too, in the sense of investing in the future.
In addition, opponents fail to realise that actually penalising motherhood and the idea of it at a time when the birth rate is falling, not to mention the population getting older and poorer, has an impact on the sustainability of social security schemes.
(FR) Madam President, I, too, have listened carefully to everything that has been said up to now, and I note that, as is very often the case, having too much can make us worse off. The arguments that are being made to justify this super-maternity leave - 20 weeks, of which six must be taken before the child's birth and two after it, on full pay - are unconvincing. It is clearly not with this kind of isolated measure that Europe is going to rise to the highly complex challenges of demography and female employment.
Who can seriously think that people decide to have a child, a baby, to take advantage of five months' leave instead of four and a half months'? On the other hand, I do not believe that denying women their freedom of choice helps improve their situation. Furthermore, let us please bear in mind the effects, the collateral damage of the decisions we take. Protecting women primarily means not going overboard with our demands and thus not paving the way for new forms of discrimination against them when they are initially recruited and when they return to work, as all the experts from the OECD and from the Union of the Middle Classes, for example, confirm.
I am therefore clearly in favour of 18 weeks' leave, of the principle of paternity leave and, of course, of the scope for the Member States to go further.
(DE) Madam President, I would just like to make a brief point and it concerns the recognition of parental leave periods in the individual countries. Mr Mann and his colleagues have also tabled amendments on this matter, including Amendment 115, the first part of which really concerns whether or not the four weeks should be counted.
Unfortunately, this is associated in the second half of the amendment - and I will read it out now so as to be absolutely clear - with the fact that the remuneration may be the average of the remuneration for the 18 weeks of maternity leave, which shall be at least 75% of the last monthly salary or of the average monthly salary as stipulated according to national law, subject to any ceiling laid down under national legislation. What this in fact means is that we are giving up on European harmonisation when it comes to financing in this area and how much women receive during this period. That is not acceptable. I would consider it a great pity if this were voted through together because, in the final event, we are not giving up on harmonisation at European level, but rather want to increase it in order to bring about an improvement for all men and women.
(DE) Madam President, ladies and gentlemen, we should ask ourselves what we are actually trying to achieve with this whole debate. Are we trying to bring about a small improvement in equality and a little assistance for families as cheaply as possible? Of course, making family life compatible with work costs money. I would simply like to ask my fellow Members from Germany: what is expenditure of EUR 1 billion in Germany if, at the same time, we are handing out EUR 450 billion in bank guarantees? What do we actually want in this area? Full pay for parental leave is quite correct. What else should it be? It is not time off, it is not holiday; this is work that people are doing.
Of course we want the period extended to 20 weeks, because we believe that this is the only way this work can be accommodated.
Moreover, we do not merely want to bring about a bit more equality in working life. We want complete equality, for women and men. We need to take drastic steps if we are to achieve this, such as a statutory minimum wage in all Member States.
(DE) Madam President, the matter of maternity protection should remain a matter for the Member States on account of the cultural differences in Europe. Austria has 16 weeks of maternity provision. Extending this would cost EUR 17.4 million per year for each further week. Making 20 weeks' provision mandatory would cost Austria more than EUR 60 million. The additional costs would be even higher if there were also two weeks' paid paternity leave for every father.
Let us be clear in our deliberations: firstly, this is a completely personal decision by the parents, and secondly, I see this as presenting a risk of further discrimination against women of childbearing age. This could encourage an increase in precarious working conditions, to which 31.5% of women in gainful employment are already subject. The question is: is that what we really want?
(GA) Madam President, we had an excellent debate here this evening and, in general, many good points were made in the Chamber. The points raised were idealistic, but Mrs Estrela deserves to be praised for making those points for us. At the same time, however, we must be practical and realistic. I have my doubts. If we take all these suggestions on board, it is possible that young women, in particular, will be unable to find employment. I am looking at this as a parent. I have two daughters and I want them to have the same chance as boys have to get jobs. That is the main thing! In Ireland, we are currently in a quandary as regards finances. There are 20% of young people unemployed. Four businesses a day in the small and medium sector are closing down and we are facing the worst budget we have ever had to face. Thus, although it contains many good suggestions, they might be better at a later time. I do not think they are currently practical.
(SV) This has been a very exciting debate. I think it shows that there is a possibility of us finding a compromise so that we can take a decision on this.
I believe that it would be very good if we could do this and, of course, it is necessary for us to proceed on the basis of the fact that we have different systems. There have been different amounts of progress in the different Member States.
I come from Sweden, where we have parental leave that is longer than a year, with a high level of remuneration and where the father is obliged to take some of the parental leave.
I do not think that it would be possible to achieve something that has been so good for men, women and children, as well as for the level of participation among women on the labour market, at EU level. However, let us ensure that we obtain a minimum directive that enables us to reach an agreement.
(PL) Turning to the issue of women's professional activity, I would like to consider two age groups: the first group, which has been discussed a great deal today already, are young women who are very well-educated and cannot find a job due to the fact that employers are often wary of costs linked with pregnancy and maternity leave.
The second group are women over 50, who are seen as less productive and less creative. According to the statistics, women aged between 59 and 60 make up only 25% of employees in this age range. The percentage of women over 60 still in work is even lower. This is why, when we are discussing precarious women workers, we should consider both of these groups and do everything we can to help women find that first job, return to work after maternity leave and increase their qualifications.
(The President cut off the speaker)
(ES) Madam President, the aims of this initiative are to improve the health and safety of working women who are pregnant or have given birth and apply measures to balance family and working life.
European women are looking to the European Parliament today and are expecting us to implement the modern measures that the 21st century demands. We therefore need to talk about the possibility of 20 weeks' leave, covering 100% of the mother's salary, including self-employed workers, the possibility of fathers having leave following the birth and establishing equality between men and women in taking that leave. This is not just about women.
Talking about the cost of maternity leave is not only one more punishment for women; it demonstrates a lack of responsibility, taking into account the birth rate crisis and the ageing population in Europe at the moment, which is also contributing to the development of the economic crisis.
Has it occurred to you to ask, for example, what the cost of absenteeism is in Europe? I have not heard a single word about this. We have the opportunity to make progress on equality between men and women, so let us not disappoint the people of Europe.
Vice-President of the Commission. - Madam President, I would like to thank all the honourable Members for taking part in this important, stimulating and, I would say, also very passionate debate.
Even though we are looking at these issues from different angles, most of us can agree on several things. Maternity leave should not be penalised; we have to work very hard to achieve equality of pay; and we have to study very carefully the economic consequences of the decisions we take here.
Several of you referred to the issue of paternity or parental leave. I would like just to remind you that the newly adopted parental leave directive grants a minimum of eight months for parents per child. For the first time, we have legal encouragement for fathers at EU level to take leave.
A whole month of leave is lost if the father does not take his responsibility. This directive will soon be in force and we will build on this progress and look carefully at further proposals on paternity leave.
As I said in my opening remarks, we are now studying the situation and we will be back to you very soon with our results.
Allow me to underline the encouragement of fathers to take part in parenting with a personal remark. I was lucky enough to be present at the deliveries of two of my three children. Of course, during that time in the hospital, the most I could do was put on a brave face and pretend that I was neither worried nor scared and try and offer my wife the highest moral support I could. Sometimes, however, it was my wife and the kind nurses who took care of me, so I could offer this moral support! I will never forget the very important moments after the delivery and the first few days when I could help my wife with the newborn baby.
It is very clear that it is not just mothers who need to bond with a newborn child. The fathers need to do the same and we need to encourage them and change the paternal pattern and create the conditions where fathers can also bond with their newborn babies.
Coming back to the reports we were discussing today, and with regard to Mrs Thomsen's report on precarious work, I have taken careful note of what has been said. I can assure you that the Commission will back up action to improve the working conditions of precarious female workers by monitoring national employment policy and by providing structural fund support in particular.
With regard to Mrs Estrela's comprehensive work on the Commission's proposal for a strengthened maternity leave directive, we are indeed trying to strike a very difficult balance. We need to ensure the fundamental rights of female workers, but we should not give an excuse to Member States to stop these very important negotiations. We need to study the models which offer us a high employment rate and high fertility rates at the same time.
In this vein, the Commission welcomes the amendments which are aimed at maintaining the 18 weeks minimum leave, set an alternative level of remuneration, keep the reference to sick leave, and allow for other forms of leave to be counted as maternity leave.
All this under the proviso that it does not lead to the weakening of existing protection. Rolling back in this respect cannot be an option for the European Union.
I very much hope that Parliament and the Council will be able to reach a compromise. The Commission position aims to breach the gap between the positions of the two institutions and to provide a solid basis for future discussion.
The improvement of conditions for women in Europe must be our ultimate goal. They contribute enormously to society and society must find a way to pay them back.
Madam President, I am afraid that there are many colleagues who were given the floor and they certainly came after me and my colleague here. We asked for the floor already when President Buzek started this point tonight, so I am objecting to your injustice in giving the floor in the catch-the-eye.
Many thanks for your request to speak. As I mentioned, there were many more people requesting the floor than we were actually able to accommodate. We had 19 people wanting to speak in a slot lasting just five minutes. I have therefore tried to give those people on the lists that I have here a chance to speak.
Naturally, your comments will be minuted. We will try very hard in the coming debates to make the whole thing as fair as possible.
Madam President, Commissioner, I would like to thank you for the sensitivity that you showed in your opening remarks and your closing speech, along with your personal testimony. I think that it is very important that this is associated with the testimonies of other people, such as the other MEPs who have also spoken in this debate, as this will certainly help to alter certain prejudices and change the stereotypes which still exist in our society.
Therefore, it is also important that we also include paternity leave by making the most of the dual legal basis in this directive, which aims to promote gender equality and the reconciliation of family and personal life, because one of the stereotypes which prevails in our society is that women are associated with reproduction, while men are associated with production. Men are just as much fathers as women are mothers, as well as being workers, and thus they are entitled both to professional achievement and to raising their children from birth. The Member from the UK who spoke is not here. I would have liked to ask him whether David Cameron is better than other Europeans who would also like to take paternity leave, but who are discriminated against in at least eight Member States.
We are still in the first reading process, and so we will have the opportunity to improve these proposals together with the Commission and the Council. I would also like to thank my fellow Members for their involvement. I feel that this broad consensus is very important.
We are certainly living through difficult times, but this is when societies have the greatest need of daring decision makers, because, as the Roman poet Horace noted thousands of years ago, he who is afraid of turmoil ends up crawling.
Madam President, I would like to thank my fellow Members for their comments on my report on precarious women workers and the Commission for its willingness to take initiatives to improve the situation.
As many Members have pointed out, women constitute the vast majority of those working under poor working conditions and for low wages. This not only means that women in Europe earn less than men, but also that women receive smaller pensions than men, and we will see many more poor women in the Europe of the future, because marriage no longer provides automatic financial security in old age.
The most vulnerable group on the European labour market is that of female immigrants. Among this group, we see a high level of exploitation, especially among the 11 million women working as domestic workers. This group also includes au pairs. Au pair means 'on equal terms', but many of the women who come from the Philippines and the former Soviet Republics to work as au pairs do not come for cultural exchange. They come to earn money, and the scheme is exploited in many places in Europe as a way of obtaining cheap labour. This situation is one that I would like to call on the Commission to investigate. We should not allow this form of exploitation to be legal in Europe. We must therefore exercise greater stringency in connection with the au pair scheme.
Pay differences between men and women begin, according to the Commission's own pay statistics, when children come along. If we want to achieve complete equality between men and women on the labour market, women need to be fully compensated during maternity leave, and men need to be involved in looking after the children and thus granted paternity leave.
The debate is closed.
The vote on the Estrela report will take place on Wednesday, 20 October.
The vote on the Thomsen report will take place on Tuesday, 19 October.
Written statements (Rule 149)
Equality between men and women represents one of the fundamental principles of the European Union. It was already defined in the Treaty of Maastricht in 1992, some years later, in the Treaty of Amsterdam (1997) and in the present day in the EU strategy 2010-2015. The social agenda of the European Union includes, amongst its priorities, the need to promote policies aimed at supporting the reconciliation of the working, private and family life of women. In this context, in my opinion, motherhood is an absolutely fundamental right for the purposes of social stability.
The European Union is, at present, facing a demographic challenge arising from low birth rates and the steady increase in the proportion of older people. I believe that the improvement of provisions aimed at promoting a work-life balance for women is part of the answer to this demographic decline. I recognise the importance of introducing stronger protection from dismissal during the period from the beginning of pregnancy and the months immediately following the end of maternity leave.
As such, I support the amendments that have been introduced for this purpose, including, in particular, the right of a woman to return to her job or to be assigned an equivalent position.
The report's main objective is to improve security and healthcare for pregnant workers, workers who have recently given birth and workers who are breastfeeding at work. Personally, I consider the most important proposal to be the extension of the minimum length of maternity leave from 14 weeks to 20 weeks, which will contribute towards improving the health and psychological state of the mother, who will also therefore be able to take full care of her child. Extending the minimum length of maternity leave will also encourage breastfeeding, which has a demonstrably positive impact on the health of the child and the mother. Just as important in my opinion is the current proposal that the contribution to maternity leave should be the full amount of the employee's salary - that is, the average monthly salary - or at least 85%. These measures are sufficient to ensure that families, particularly single parent families, are protected from falling below the poverty line and from social exclusion. Part of the report is devoted to the traditional status of women. Women, unlike men, still bear the main responsibility for the care of the child and other dependents, and are often forced to choose between motherhood and professional development. It is therefore particularly important that the new forms of parental leave do not reflect or reinforce existing social stereotypes. The proposal only affects the Czech Republic with respect to the amount of maternity contribution, and not the length of maternity leave.
Women are the favourite victims of the recession due to redundancies primarily affecting precarious jobs. Those most affected by redundancies, salary cuts and abuse from employers are women employed in paid domestic work, providing care and working on temporary contracts. Domestic work accounts for almost a tenth of the total number of jobs in developed countries, which represents a large group of citizens, especially women, in a vulnerable situation. This encourages abusive treatment by employers, especially when the workers are immigrants originating either from the new European Union Member States, like Romania, or third countries.
I believe that the removal of the employment restrictions on Romanians and Bulgarians must be the first step towards eliminating discriminatory behaviour, which still imposes an inferior, precarious status on them in most old Member States. The tragic example of a Romanian nurse killed recently in an Italian underground station, under the indifferent eye of passers-by, must ring the alarm bell about the dangers of collective discrimination and stigmatisation, which can have, as in this case, unforeseeable and extremely serious consequences. I also wish to press for the minimum period of maternity leave to be extended to 20 weeks so that women can have the time they need to look after their children accordingly.
in writing. - I support this report which seeks to extend EU maternity leave to 20 weeks on full pay and to introduce two weeks of paid paternity leave. It is vital that the governments now support the EP's recommendations in the EU Social Affairs Council on 2 December. Opposing this measure will have the effect of excluding many women from the labour force, thereby losing a valuable resource. Instead of penalising women for having children, the EU needs to support them and help them better balance work and family life. Better maternity leave is an investment in the future good health of our society. The first few weeks of the lives of newborn children are invaluable for the development of trust, sensory-cognitive skills and a bond with both their parents. Studies have also shown that social measures such as maternity leave help increase the female employment rate by 3-4%. Providing better maternity leave and introducing paid paternity leave is a sensible investment. The impact assessment of this measure demonstrated that just over a 1% increase in female labour participation would cover the costs of 20 weeks paid maternity leave and two weeks paid paternity leave.
in writing. - Over the last 50 years, European women have made huge progress towards gender equality. Among the most important goals achieved is the entry of women into the labour market. However, the increased over-representation of women in 'non-standard' employment is extremely worrying and I would like to repeat the report's calls on the Commission to encourage Member States to 'exchange best practices and make full use of the cofinancing opportunities offered by the Structural Funds ... to ensure broader access to affordable, quality childcare and elderly care facilities so that women are not forced to undertake these duties on an informal basis'. It also 'stresses ... the need to ensure that precarious domestic care jobs are transformed, wherever possible, into decent, long-term jobs'. Precarious work has long been a cause of concern; however, the current economic and financial crisis has made the issue of precarious work and especially the issue of women in precarious employment very urgent, and I would urge the Commission to act to protect women in a vulnerable situation employed in precarious circumstances.
Keynote speeches make much of the need to promote the status of families. The promotion of equality is a priority in employment strategies. It is time for action where it concerns families. Families require concrete deeds and better coordination of work and family life. Employment and birth rates among women are higher in countries where good systems of family leave and childcare services ease the burden that results from having children. Good examples include Sweden, Denmark, Iceland and Finland. It is therefore possible to combine women's participation in the labour market with high birth rates, and that should be supported in the EU. I back the proposal by the Committee on Women's Rights and Gender Equality for maternity leave to last 20 weeks on full pay. Women and families should not be penalised for having children. In addition to the call for full pay, the proposed directive is also suggesting that maternity leave should count towards service in employment when pensions are being calculated. This issue is connected to the EU's call for equal pay. If the directive went ahead, it would narrow the earnings gap between women and men. The directive would also improve the status of multiple birth and adoptive families and that of families with disabled children. It is indeed difficult to think of any reason not to support the proposed directive with the amendments tabled by the Committee on Women's Rights and Gender Equality. Better coordination of family and professional life promotes the well-being of families, employment and economic development.
We are unanimous regarding the need on the part of women who are pregnant or who have just given birth for special protection in society and the labour market. This is ultimately about the basic unit of society, about strengthening the status of the family. We nevertheless disagree on what sort of legislation should actually be enacted to realise this goal in the Member States. I support the Commission's view that the minimum period for maternity leave should be raised across the Union from the present 14 weeks to 18 weeks, with compensation paid at the rate in place for a period of illness, at the very least. This would be a significant improvement in Europe. When, in addition, we bear in mind the changes to parental leave made last year, we may conclude that protection of the family is improving in the EU. The Committee on Women's Rights and Gender Equality, however, has adopted amendments that do not respect the differences between national systems or financial realities. The Member States have widely varying maternity leave systems. Cramming them all into the same package would result in poor legislation and breach the principle of subsidiarity. For example, in Finland, maternity leave combined with paternity leave and a long period of parental leave lasting more than six months makes for a wideranging system, the cost burden for which is shared among different parties. The system has an additional component: the possibility of childcare leave, during which the contract of employment is not discontinued. The costs of maternity leave lasting 20 weeks on full pay, which is now being proposed, would go up in Finland from the current level of EUR 30 million to EUR 80 million. In many Member States, it would mean even higher costs. In this economic situation, such a proposal can only be made completely free of budgetary responsibility. From the perspective of equality, I also regard as worrying the dreaded scenario where women's employment opportunities could, in fact, weaken if employers were saddled with the massive costs arising.
It is 15 years since the adoption of the Beijing Platform for Action. The document summarises the status of women in the world and recommends steps for improving it. It emphasises women's working conditions, particularly in the economy, health and education. The European Parliament and the Council have adopted several directives to implement these recommendations. Based on the results, which appeared to be largely positive, further tasks were undertaken and presented for implementation by the Member States in the road map for equality between men and women for 2006-2010. February's annual report by the European Parliament on equality between men and women for 2009 says that, as a result of the economic crisis and the budget cuts in the EU countries, there have been job losses, particularly amongst women. Women often submit to pressure by employers, which particularly favours multinational retail chains. The workload has a bad effect on women's health, family, legal working time or training. Few employers are willing to create favourable conditions for their employees for reconciling professional and family life. The most difficult working conditions are faced by female immigrants. The obstacles they face include language barriers, an unfamiliar working environment, family or cultural traditions, and so on. The crisis has impeded the attainment of many fixed objectives. The European Institute for Gender Equality should immediately assess the current situation, and the European Commission and the European Parliament should take effective action to halt the worsening of the status of women.
The long gestation (a fitting choice of term in this case) of this proposal for a directive is due to the conflict between those who wanted to include impossible objectives in the document in order to give it a symbolic quality, and those whose sole aim was to advance our society by promoting certain rights in practice. In the end, the compromise does not fully meet the protection requirements outlined: the protection of the health of pregnant women; the guarantee of equal treatment for female workers, including self-employed workers; and the increased sharing of childcare responsibilities between parents. However, the new features introduced - the extension of maternity leave to 18 weeks and the 6 weeks' compulsory maternity leave after confinement; the introduction of remuneration at the full amount of the woman's previous earnings; the increased protection against redundancy; and the introduction of the right to request flexible working patterns, notwithstanding the option for Member States to set different limits and to maintain more favourable provisions, mean that we are indeed taking a step forward. I voted in favour of the resolution, although my opinion differs even from that of my group on many amendments, in an attempt to highlight the fundamental importance of the measures linked to health and safety protection at work.
For a long time, gender inequality in the labour market has been a very important subject for the EU, and for years, it has tried to find a solution. Nevertheless, even today, we cannot report positive developments in this area. Thus, for example, according to Eurostat data, the number of women in precarious employment - that is, women working part-time - has increased significantly, reaching 31.4%, while the figure for men is 8.3%. It seems reasonable here to locate the reasons for this in the current economic and financial crisis, which has exacerbated the problems of women in precarious employment even more. I believe that precarious employment is not just a reason for the difference in pay between women and men, but also a barrier to career opportunities. As the proportion of women in precarious employment is excessively high today and, therefore, the abovementioned harmful consequences have a disproportionate effect on the situation of such women, I think that the EU should strengthen the legal regulations on temporary, part-time and agency work. Perhaps then, one day, we will be in a position to say that the EU has guaranteed equal rights between men and women and abolished gender discrimination in the labour market.
Ladies and gentlemen, I would like to thank Mrs Estrela for her creditable report on the amendment to the Council Directive to encourage improvements to the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding. The reforms set out in the report are important for the improvement of the rights and well-being of EU citizens and the creation of healthier competitiveness in the internal market. The European Union needs a coherent social policy. The harmonisation of maternity leave systems is an important step towards a more social Europe. The report proposes a period of maternity leave lasting 20 weeks on full pay. This would increase maternity benefits in many EU countries. A long and well remunerated period of maternity leave has been shown to have a positive impact on women's participation in the labour market. The greater contribution made by women to the labour market would quickly cover the costs of the reform, which many claim are insurmountable. Better maternity benefits also raise birth rates. An ageing Europe needs taxpayers in order to maintain security of the supply of services in the future. The call for full pay during maternity leave is also an important step in narrowing the differences in income between women and men. A period of maternity leave would no longer mean less income for women and, furthermore, full pay during maternity leave would increase women's pension accrual. In today's Europe, older women are especially liable to live in poverty.
The majority of precarious jobs have always been taken by women. There has been talk for a long time about improving working conditions for women but, unfortunately, nothing is changing. Against this background, I wish to draw your attention to the plight of the seasonal workers picking strawberries in Spain. I am familiar with their situation not only from the countless complaints received from Romanian workers or the trade unions, but also from direct experience on site. Every year, thousands of Romanian women go to pick strawberries in Spain for a period of between three and five months. Some are very often subjected to abuse from their employers. The original contracts are replaced by contracts in Spanish, which they do not understand. They are often not given health insurance, being forced even to pay for it out of their own pocket. Their work sometimes requires them to pick strawberries sprayed with pesticides, without any protective equipment. However, they cannot complain as they are afraid that they will be sacked and sent home. I have drawn the European Commission's attention to their situation through questions which have been submitted requesting a directive for regulating the rights of seasonal workers in the European Union. However, the response I have been given is that this issue is not on its list of priorities. This is why I call on the Commission again to table a legislative proposal on this matter.
Supporting women as they reconcile their working and family conditions is one of the biggest challenges of modern times. The amount or length of maternity leave certainly does not determine the decision to start a family or whether or not to have a child. Nevertheless, the conditions under which these decisions are made are important. This is about the degree of certainty that women have during this time that they can dedicate themselves to motherhood, in peace and without fear, during the first weeks and months. It is also an expression of the importance society assigns to these women. It is about whether we basically consider motherhood to be merely an unfortunate obstacle in the professional life of women, who are at the mercy of the harsh conditions of the labour market, or whether society is able to provide women with the necessary protection. If greater protection for women in the labour market in the context of childbirth and motherhood primarily means an economic burden that European society is not willing to bear, then we need to think about the values of this society. This is a question of society's priorities.
in writing. - Many speakers have understandably referred to the economic impact of extending maternity leave from 14 to 20 weeks. Unfortunately, costs often come up because they are easy to measure. However, benefits, too, can be measured. In fact, one subject which has been well researched quantitatively is the impact of paid maternity leave on prime-age female labour force participation rates (FLFPR). One of the most authoritative econometric studies by the ECB clearly shows that the FLFPR for prime-age women is always on the increase up to 43 weeks of such paid maternity leave. Only beyond that point will the rate be actively affected. For many Member States whose length of maternity leave is close to the legal minimum and, as a consequence, their female participation is low, an increase in paid maternity leave is economically beneficial. For these Member States, the cost of extending maternity leave will be money well invested rather than a burden.